                  Case: 4:20-cv-00731-SEP Doc. #: 1 Filed: 06/01/20 Page: 1 of 5 PageID #: 1

Pw Sc l   (R~v.   12116) Complaint for a Civil Case




          AECliVID                         UNITED STATES DISTRICT COURT
                                                                        for the                       J
          JUN ~:-t 20l0                                                                   1

                                                         f'l{S/ellL   District of   .l;/lJjDWJ
        U.S. Dletrlot Ool!ft
       Eastern District of      Ms                             £('5kL11       Division


       Jao1on 1e1re/) f1-}J1                                              )         Case No.
                                                                                                      4:20-cv-00731 SEP
                                                                          )                         (to. be filled in l~~· the Clerk:~ Oj}lce)
                                                                          )
                                                                          )
                               Plaintf{f(s)
(Write the full name ofeach plaintij)'who is filing this complaint.
if the names qfall the plaintiff.~ cmmot fit in the space abm,e,
please write "see attached" in the space and attach an additional
                                                                          )
                                                                          )
                                                                                    Jury Trial:   (check one)   ru     Yes 0No

page with 'the fill! list ofnamesJ                                        )
                                     -v-                                  )
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                              De.fendant(i)
(Write thejidl name ofeach dejendani who is being sued. if the
                                                                          )
names ofall the defendants cannot fit in the space above, please ·        )
write "see attached" in ihe space and attach an additimwl page            )
with the jhll list of names.)



                                                      C01VrPLAlNT FOR A CIVIL CASE

I. ,     ' The Parties to This Complaint
            A.           The Plaintiff(s)

                         Provide the infoimation below for each plaintiff named in the complaint. Attach additional pages if
                         needed.
                                    Name
                                    Street Address                     3~L/f fl Sfv.,f) q11Jo4k                        !Iv<!..
                                    City and County                    0t; ,',J latt'iJ Ca '.fl(
                                   . State and Zip Code               /110 ! b)l/1J
                                    Telephone Number
                                    E-mail Address


            B.           The Defendant(s)

                         Provide the information below for each defendant named in the complaint, v..·hether the defendant is an
                         individual, a government agency, an organization, or a corporation. For an individual defendant,
                         include the person's job or title {iflmown). Attach additional pages if needed.


                                                                                                                                                 Page 1 of 5
              Case: 4:20-cv-00731-SEP Doc. #: 1 Filed: 06/01/20 Page: 2 of 5 PageID #: 2

Pro Sc l (Rev. 12/16) Complaint fora Civil Case


                     Defendant No. I
                                Name                        fJpple !nc.
                                Job or Title (!(/mmm)
                                Street Address
                                                            Olli~ flppft.   pq,/l   LJa'{
                                City and County             Wper-1-/nD 1 CA         15 O/L{
                                State ·and Zip Code
                                Telephone Number             (L/D~)   qq(o-/0)0
                                E-mail Address (if/mown)


                     Defendant No. 2
                                Name
                                Job or Title (if/mown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if/mown)


                     Defendant No. 3
                                Name
                                Job or Title (if knaw11)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if!mown)



                                                                                              Page'2 of 5
                Case: 4:20-cv-00731-SEP Doc. #: 1 Filed: 06/01/20 Page: 3 of 5 PageID #: 3

Pro Sc 1 (Rev. 12116) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts arc courts oflimitcd jurisdiction (limited power). Gc1ierally, only two types of cases can be
          heard in federal cou1t: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case atising under the United States Constitution or federal laws ortr~aties­
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defenda.nt may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that app~y)
                  0Fcdcral question                            .     ~Diversity of citizenship

           Fill out the paragraphs in this section that apply to this case.

          A.          If the Basis for .Jurisdiction fa a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitutioi1 that
                      areatissueinthiscase.tfl. .• J __ •_I
                                        .
                                                                       IvV         /fJ ,f.k..l
                                                     rp/ilttta!/teYl::t ·. , •r~rJOn4               ropr1'l(    tuas f a&n fui"' pu/};'G
                       l<Sl,     aod fk_, {J/t;,'Afif·fl haf, ml hcu, t'07>1p¢~11,/g/

           B.         If the Basis for Jurisdiction is Diversity of Citizenship

                      1.         TI1e Plaintiff(s)

                                 a.         If the plaintiff is an individual Q_                   "f) J.   .
                                            The plaintiff, (name)                   /(tl,etJCJY)   rl1YU:/               , is a citizen oft.he
                                            Statc of (name)        rnA•11 ~5<1kl'

                                 b.         lfthe plaintiff is a corporation
                                            TI1e plaintiff, (name)                                                       , is incorporated
                                                                      ~~~~~~~~~~~~~~~~~




                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 armore than one plaintijfis named in the complain(. attach an additional page providing the
                                 same information for each additional platnt{ff)                                           ,

                      2.         l11e Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (name)                                                        , is a citizen of
                                                                          ~~~~~~~~~~~~~~~~




                                            the State of (name)                                                        Or is a citizen of
                                            (foreign nation)


                                                                                                                                     Page 3 of 5
                  Case: 4:20-cv-00731-SEP Doc. #: 1 Filed: 06/01/20 Page: 4 of 5 PageID #: 4

. Pro Sc 1 (Rev. 12/16) Co111plaini: for a Civil Case




                                    b.          If the defendant is a corporation
                                                The defendant, (name)          __/Jpp~         f;Jc,                                 , is incorporated under
                                                the laws of the State of (name)              l'.fi,tji61""17/i;                                  , and has its
                                                principal place of business in the State of (name) --'~~""'"l_._/_,~'""'o"'"'r.'-'"/}'-'-'-,._'~_,_ _ _ _ _ _ __
                                                Or is incorporated under the laws of (foreign nation)
                                                and has its principal place of business in (name)

          '-
                                    (If more than one defendant is named in the complaint, auach an additional page providing the
                                    same iriformation for each additional defendant.)

                         3.         The Amount in Controversy

                                    The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                    stake-is more than $75,000, not cmmting interest and costs of court, because (explain):  t"t?se..,               'f'k
                                      ti-tals w;Jlu rw01ut; iA 4 ~motuVI: o/ lr///,'on dolbr s)~.fctS •
                           _/




 III.          Statement of Claim

               Write a short and plain statement of the claim. Do not make legal argmnents. State as briefly as possible the
               facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
               involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
               the dates and places of that involvement or conduct. If more than one claim is asserted, nun1ber each claim and
               write a short and plain statement of ca.ch claim in a separate paragraph. Attach additional pages if needed.
             On Octow 2G., iv1y ··Rtuwn Pav~·:wcrzt k & /ljJ{J~ Sli;r~ .,IJ ~ &;,/r6 louJJ ~Jlen'q
           J'o ( Ct me (.(f,f/lcfioll ·~ k;} ee)ft«lf, rfeu j~ ~ ~ ,.ttffei111attb /IL ~ .fl/Ji-t.1 S,.for~ (',~ //iv itiJke,;
           bub Ktpt I{ bl{ ·clu:fd,;hef ~ Pftt,~(f .Know;~' fhJ ;+ IU<i~·. ~ f1 Yf.t ph:Jnt; tu htJv e.;                         1




            /UUJ r~.t:we-~                I




 IV.           Relief

               State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
               arguments. Include any basis for claiming that the.wrongs alleged are continuii1g at the present time. Include
               the amounts of any actuai damages claimed for the acts alleged and the basis for these amounts. In~lude any
               punitive or exemplary danmges clai1ned, the amounts, and the reasons you claim you are entitled to actual or
               punitive money damages.'fAe·               tlti~ei         tab fk pfQ/;t/-/Cf /s
                                                                                    sul:)d/ /~ 4, ./-r//f,'o11 do/krf.
               fu~ ./-;:, ht:)~;J-4(;Z4-l-/011{ 1 fr~.u.l 1 cl15.fre,ss1 luun//,4f/o/J, emblrass ~, c/i4;~-l'o11,
               a.f2. C:liarl!c+f'I, f, Joftf fllri{i.;,:·.fltaf ·~ pfa/11.f/{!P @n be, Cofllp.!Cuir) For ~~
               Iaf)e;l<fa eraF...lf ' .                                                                                                          ·

                                                                                                                                                       Pag.; 4of 5
                Case: 4:20-cv-00731-SEP Doc. #: 1 Filed: 06/01/20 Page: 5 of 5 PageID #: 5

Pro Sc 1 (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

           Under Federal Ruic of Civil Procedure 11, by signing below, Tcertify to the best of my knowledge, infonnation,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost oflitigation; (2) is suppo1ted by existing law or by a
           nonfiivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint othenvise complies with the
           requirements of Rule 11.                                                      ·     ·

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office withany  changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:             5-l9- l0
                      Signature of Plaintiff
                      Printed Name of Plaintiff


           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      BarNtimber
                      Name of Law Finn
                      Street AddressI
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 5 of 5
